FILED
                             NOT FOR PUBLICATION                             JAN 26 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


MARISOL ACEVEDO-ROJAS,                           No. 13-71852

               Petitioner,                       Agency No. A095-787-616

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 20, 2016**

Before:        CANBY, TASHIMA, and NGUYEN, Circuit Judges.

      Marisol Acevedo-Rojas, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an

immigration judge’s (“IJ”) denial of a continuance. We have jurisdiction under 8

U.S.C. § 1252. We review for abuse of discretion the denial of a motion to


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
continue and review de novo claims of due process violations. Sandoval-Luna v.

Mukasey, 526 F.3d 1243, 1246 (9th Cir. 2008). We deny the petition for review.

      The agency did not abuse its discretion by denying Acevedo-Rojas’s motion

for a second continuance to seek post-conviction relief where Acevedo-Rojas

failed to show good cause. See 8 C.F.R. § 1003.29 (an IJ may grant a motion for a

continuance for good cause shown). Acevedo-Rojas conceded removability, she

had been granted a prior continuance for the same purpose, and post-conviction

relief remained a speculative possibility at the time of her final hearing. See

Sandoval-Luna, 526 F.3d at 1247 (the denial of a continuance was within the

agency’s discretion where relief was not immediately available to petitioner).

      Acevedo-Rojas’s due process claim fails because she has not established

error. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring error to

prevail on a due process challenge).

      We deny Acevedo-Rojas’s request that the court take judicial notice of

country conditions in Mexico. See 8 U.S.C. § 1252(b)(4)(A).

      PETITION FOR REVIEW DENIED.




                                           2                                      13-71852